DLD-090                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3992
                                       ___________

                            IN RE: RAHMAN R. FULTON,
                                                Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
         (Related to D.N.J. Crim. No. 2-13-cr-00261 & Civ. No. 2-18-cv-16526)
                      ____________________________________

                      Submitted Pursuant to Fed. R. App. P. 21
                                 January 16, 2020
            Before: RESTREPO, PORTER, and NYGAARD, Circuit Judges

                            (Opinion filed: January 27, 2020)

                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Rahman Fulton seeks a writ of mandamus to compel the District

Court to rule on a motion he filed pursuant to 28 U.S.C. § 2255. By order entered on

January 13, 2020, the District Court denied his motion and declined to issue a certificate

of appealability. In light of the District Court’s action, Fulton’s mandamus petition no



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
longer presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak

v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that eliminate a plaintiff’s personal stake in the outcome

of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).

       If Fulton wishes to seek appellate review of the District Court’s decision with

respect to his § 2255 motion, he should file a notice of appeal in the District Court within

the time period set forth in Fed. R. App. P. 4(a)(1)(B).




                                              2